Citation Nr: 0417697	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  02-21 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial compensable rating for 
postoperative residuals of a right inguinal herniorrhaphy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from February 1964 to February 
1966.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  In that decision, the RO granted 
service connection for postoperative residuals of a right 
inguinal herniorrhaphy and assigned a noncompensable (i.e., 0 
percent) rating.  The veteran appealed for a higher initial 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, apprised of whose responsibility-his 
or VA's, it was for obtaining the supporting evidence, and 
all relevant evidence necessary for an equitable disposition 
of his appeal has been obtained.

2.  As a result of his multiple hernia surgeries - in 1964, 
1983 and most recently in 2000, the veteran experiences 
chronic pain syndrome in the area of the incisions secondary 
to nerve entrapment; there has been no recurrence of a 
hernia, however, since filing his claim on February 26, 2001, 
and even when present they are readily reducible and well 
supported by a truss or belt.

3.  The postoperative scars from the hernia surgeries are not 
unstable and, except for being painful and tender, are 
otherwise asymptomatic and do not limit the veteran's motion 
or functioning, nor is there paralysis of his ilio-inguinal 
nerve.




CONCLUSIONS OF LAW

1.  The criteria are met for an initial 10 percent rating, 
but no higher, for the postoperative residuals of the right 
inguinal herniorrhaphy.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.114, 4.124a, Diagnostic Codes 7338 and 8530 (2000 & 2003).

2.  The criteria also are met for a separate 10 percent 
rating for the postoperative scars from the hernia surgeries.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.118, Diagnostic Codes 
7803, 7804, and 7805 (2001 & 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process Considerations

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act (VCAA) was signed into law.  The VCAA 
potentially applies to all claims for VA benefits and 
provides, among other things, that VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered by 
VA.  The VCAA also requires that VA assist a claimant in 
obtaining that evidence unless there is no reasonable 
possibility that assisting him will aid in substantiating his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claim.  The January 2002 rating 
decision appealed and the November 2002 statement of the case 
(SOC), as well as the October 2001 letter to the veteran, 
notified him of the evidence considered and the pertinent 
laws and regulations governing his claim of entitlement to an 
increased disability evaluation for his right inguinal 
hernia.  The RO also indicated it would review the 
information of record and determine what additional 
information was needed to process his claim.  And the October 
2001 letter, in particular, apprised him of the provisions of 
the VCAA, the type of information and evidence needed from 
him to support his claim, and what he could do to help in 
this regard, as well as what VA had done and would do in 
obtaining supporting evidence.  See, e.g., 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  That 
type of notice is what is specifically contemplated by the 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).

While, in the October 2001 letter, the RO requested that the 
veteran identify and/or submit any supporting evidence within 
30 days, the letter also informed him that he had up to one 
year from the date of that letter to submit additional 
evidence.  And more than one year has passed since the 
October 2001 VCAA letter.  See also the Veterans Benefits Act 
of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)).  
This new Act clarifies that VA may indeed make a decision on 
a claim before expiration of the one-year period following a 
VCAA notice, thereby effectively overturning the holding in a 
recent Federal Circuit case.  See Paralyzed Veterans of 
America (PVA) v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003); see also38 U.S.C.A.§ 5103(b)(1)(West 2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records (SMRs), VA 
medical records, and private medical records have been 
obtained.  The veteran was also afforded a hearing before the 
undersigned Veterans Law Judge (VLJ) of the Board and a VA 
examination.  In addition, he was afforded several 
opportunities to submit additional evidence in support of his 
claim - including most recently following his January 2004 
videoconference hearing.  And he indeed did submit additional 
medical evidence following the proceeding, which in turn 
provides a basis for increasing his rating in this decision.  
So the Board finds that the duty to assist has been satisfied 
and the case is ready for appellate review.

The October 2001 letter apprising the veteran of the 
provisions of the VCAA was sent prior to adjudicating his 
claim of entitlement to service connection in January 2002.  
So there was due process compliance with the holding and 
mandated sequence of events specified in a recent precedent 
decision.  See Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  In that decision, the court held, among other 
things, that VCAA notice must be provided to a claimant 
before an initial unfavorable decision by the agency of 
original jurisdiction (AOJ) on the claim.  Id.  The AOJ in 
this case is the RO in Huntington, and the RO did just that.  

The Board realizes the veteran also was provided additional 
VCAA information regarding his claim for a higher initial 
rating during his recent January 2004 videoconference 
hearing.  This was because his claim initially arose in the 
context of him trying to establish his entitlement to service 
connection - whereas, once granted, the determinative issue 
became whether he is entitled to a higher initial rating for 
the now service-connected postoperative right inguinal hernia 
residuals.  So to be on the safe side, and to assist him as 
best possible, the Board provided the additional VCAA notice 
during the hearing - although it was not necessarily 
required.  See VAOPGCPREC 8-2003 (Dec. 22, 2003) (where VA 
receives a notice of disagreement (that raises a new issue) 
in response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, 38 U.S.C.A. 
§ 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue).

Not only did the RO provide the VCAA notice before initially 
deciding the claim, as required by Pelegrini, but the VCAA 
notice was sent prior to the transfer and certification of 
the veteran's case to the Board.  And the content of the 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  After the notice was 
provided, and additional evidence was obtained in response, 
the case was adjudicated.  The veteran was provided every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to his VCAA notice.  And, again, this 
included additional time to submit additional evidence 
following his videoconference hearing in January 2004 - which 
he did as promised.  Consequently, the Board is satisfied 
that the requirements under the VCAA have been met.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  
See also VAOPGCPREC 16-92 (July 24, 1992).



Method of Determining Ratings for Service-Connected 
Disabilities

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  In addition, as 
mentioned, where, as here, an award of service connection for 
a disability has been granted and the assignment of an 
initial evaluation for that disability is disputed, separate 
evaluations may be assigned for separate periods of time 
based on the facts found.  In other words, evaluations may be 
"staged."  See Fenderson, 
12 Vet. App. at 125-26.

Background

Historically, as previously discussed, the veteran was 
granted service connection for postoperative residuals of a 
right inguinal herniorrhaphy in a January 2002 rating 
decision.  At that time, the RO assigned a noncompensable 
(i.e., 0 percent) rating retroactively effective from 
February 26, 2001.  The veteran submitted a notice of 
disagreement (NOD) in July 2002 requesting a higher initial 
rating and the RO issued a statement of the case (SOC) in 
November 2002.  He then perfected his appeal in December 2002 
by filing a timely substantive appeal (VA Form 9).  Following 
the submission of additional evidence and a VA examination, 
the RO issued a supplemental statement of the case (SSOC) in 
March 2003.

The pertinent evidence of record consists of the veteran's 
service medical records, a VA medical record, a VA 
examination report, private medical records, and the 
transcript from his videoconference hearing before the 
undersigned VLJ.

The service medical records indicate the veteran underwent a 
right inguinal hernia repair in March 1964.  According to his 
January 1966 Report of Medical History and Report of Medical 
Examination, his hernia repair left an 8-inch scar on his 
right side, but was otherwise asymptomatic.

Private medical records, dated in January 1983 from P. K. 
Lim, M.D., indicate the veteran underwent an additional, 
elective, right inguinal herniorrhaphy that year.  According 
to the examination prior to his surgery, the mass bulged in 
the right inguinal region and was soft and reducible.  The 
diagnosis was recurrent right inguinal hernia.  After the 
surgery, which consisted of a Cooper's ligament repair, the 
incision healed well, without hematoma, and there were no 
complications.

Private medical records from M. Saleme, M.D., dated from 
February to April 2000, indicate the veteran underwent a 
third right inguinal herniorrhaphy with Marlex plug and mesh 
in March 2000, after a recurrence of a hernia in his right 
groin.  Prior to the surgery, the recurrent right inguinal 
hernia was reducible.  These records also indicate that he 
reported undergoing similar repairs in 1964 and 1983.  A 
follow-up note, dated in April 2000, indicates that 6 weeks 
following his hernia repair, it was "solid" and that he had 
no complaints.

A December 2001 letter from the office of Dr. Lim states that 
the veteran was a former patient who underwent hernia surgery 
in 1983.  The letter also states that he had recovered 
without complications and that his records were unavailable 
because it had been over 5 years since he was last seen by 
Dr. Kim.



In February 2003, the veteran underwent a VA examination in 
connection with his claim for a higher rating.  According to 
the report, he said that he first had a hernia in 1964, for 
which he underwent surgery.  He also reported that he had 
recurrences in January 1983 and March 2000, both of which 
were surgically repaired as well.  He complained of a 
recurrence of his hernia since his latest surgery, with 
intermittent and unpredictable "spells of burning" at the 
scar site.  He stated that his pain resolved without 
treatment and that his hernia did not have an effect on his 
urination.  On objective physical examination, there was a 
right lower quadrant scar, caused by the surgical wound that 
was 13 centimeters long.  The scar was superficial, minimally 
atrophic, and linear.  The distal end of the scar was almost 
imperceptible and the scar was not tender, painful, or 
adherent.  The texture of the scar was normal and the scar 
was stable.  There also was no evidence of elevation or 
depression, inflammation, edema, or keloid formation of the 
scar.  There was no induration or inflexibility of the skin 
in the scar area, either, nor was there any limitation of 
motion or function due to the scar.  There was no evidence of 
a recurrence of either a direct or indirect right hernia.  
The examiner noted that the same wound area was used in all 3 
surgical repairs of the veteran's hernia.  The examiner also 
noted that the veteran's current symptom was the burning 
pain, and that the scar was in a location typical of a direct 
right inguinal hernia repair.  The diagnosis was right 
herniorrhaphy scar and the VA examiner concluded that the 
herniorrhaphy scar had little to no effect on the veteran's 
activities of daily living or his employability.

The veteran testified before the undersigned VLJ at a 
videoconference hearing in January 2004.  According to the 
transcript, the veteran pointed out that he had undergone 
three hernia operations for his right inguinal hernia.  He 
also testified that he had burning sensations in the area of 
his right inguinal hernia when the "knot came out" from the 
first surgery, but that he waited several years before 
undergoing his second hernia repair.  He complained of a 
burning sensation about 2 to 3 years after his second hernia 
repair, which necessitated another hernia repair subsequent 
to the start of the burning sensation.  He stated that the 
surgeon for his second hernia repair told him that he had 
scar tissue from the first hernia repair.  He also testified 
that, although he no longer had a hernia, he still had a 
burning sensation.

The veteran was seen in the surgery clinic of the VA Medical 
Center (VAMC) in February 2004 for a medical opinion 
concerning the postoperative pain in his right groin.  (Note:  
he had indicated during his January 2004 videoconference 
hearing that he would be submitting additional medical 
evidence supporting his claim, and he obtained this medical 
opinion, as promised at the hearing, for this specific 
reason.).  According to the treatment note, he complained of 
intermittent burning pain at the area of the incisions from 
his surgeries in 1964, 1983 and 2000, which he said did not 
radiate into his anterior thigh or scrotum.  Upon 
examination, there was no evidence of a recurrence of the 
hernia, a mass, or any signs of infection.  The examiner's 
diagnostic impression was that the veteran most likely had 
post-operative pain syndrome secondary to nerve entrapment.  
The examiner went on to note this is "a fairly common 
problem after repair of recurrent hernia surgeries" and that 
it is "usually a persistent problem and [will] continu[e] to 
cause some discomfort" even if treatments have some benefit.

Analysis

The veteran currently has a noncompensable (i.e., 0 percent) 
rating under 38 C.F.R. § 4.114, Diagnostic Code 7338.  VA 
revised some of the codes in § 4.114 effective July 2, 2001, 
during the pendency of this appeal - bearing in mind 
the veteran initially filed his claim on February 26, 2001.  
But there were no changes, substantive or otherwise, to Code 
7338 in particular.  So there is no issue of which version, 
new or old, applies and is more favorable.  See, e.g., 
VAOPGCPREC 7-2003 (Nov. 19, 2003).



According to Code 7338, a noncompensable rating is assigned 
for an inguinal hernia that has not been operated on, but is 
remediable, or for an inguinal hernia that is small, 
reducible or without true hernia protrusion.  A 10 percent 
rating is warranted for a postoperative, recurrent, readily 
reducible hernia that is well supported by a truss or belt.  
A 30 percent rating requires a small, postoperative, 
recurrent, or irremediable hernia that is not well supported 
by a truss, or not readily reducible.  Whereas a 60 percent 
rating requires a large, postoperative, recurrent hernia that 
is not well supported under ordinary conditions and is not 
readily reducible, when considered inoperable.  See 38 C.F.R. 
§ 4.114, Code 7338 (2003).

The medical and other evidence cited confirms that, as a 
result of his multiple hernia surgeries - in 1964, 1983 and 
most recently in 2000 - the veteran experiences chronic pain 
syndrome in the area of the incisions secondary to 
nerve entrapment.  His pain is localized at the site of his 
surgical scars, all essentially in the same location, and the 
VA physician who recently examined him in February 2004 
indicated this is a common phenomenon associated with 
multiple hernia surgical repairs.  So the veteran is entitled 
to a 10 percent rating for his hernia residuals because of 
his multiple surgeries to repair them (Code 7338), and since, 
although at times in the past recurrent, when present they 
are nonetheless well supported by a truss or belt.

Note also, however, that, since the veteran has localized 
pain (which he describes as a "burning sensation") at the 
site of his hernia surgical scars, he also is entitled to a 
separate 10 percent rating for these scars because his pain 
is not one of the symptoms contemplated by his 10 percent 
rating for the multiple surgeries (i.e., "postoperative" 
status) under Code 7338.  See 38 C.F.R. § 4.118, Code 7804.  
For this reason, this additional 10 percent for the scars 
does not violate VA's 
anti-pyramiding regulation, 38 C.F.R. § 4.14.  See, too, 
Esteban v. Brown, 6 Vet. App. 259 (1994) (indicating it is 
permissible to assign separate ratings, so long as the 
veteran is not compensated more than once for the same 
symptom).



There has been no recurrence of a hernia, however, since the 
veteran filed his claim on February 26, 2001, and, as 
mentioned, even when present, his hernias always have been 
readily reducible and well supported by a truss or belt.  
Also, as for the postoperative scars from the hernia 
surgeries, they are not unstable and, except for being 
painful and tender, are otherwise asymptomatic and do not 
limit his range of motion or functioning.  So there is no 
basis for assigning a rating higher than 10 percent under 
Code 7338 or, alternatively or in addition to, under Codes 
7803, 7804, and/or 7805.  And this is true even though VA 
revised § 4.118 as of August 30, 2002, during the pendency of 
this appeal.  See 67 Fed. Reg. 49,590 (2002).  But see, too, 
Kuzma v. Secretary of Veterans Affairs, 341 F.3d 1327 
(Fed. Cir. 2003) (Section 3(a) of the VCAA (codified at 
38 U.S.C.A. § 5103(a)) does not apply retroactively and 
Karnas v. Derwinski, 1 Vet. App. 308 (1991) 
and Holiday v. Principi, 14 Vet. App. 280 (2001) are 
overruled to the extent they conflict with Supreme Court and 
Federal Circuit Court binding authority).  
Also see VAOPGCPREC 7-2003, supra.

According to the former Code 7803, a 10 percent rating is 
assigned for a poorly nourished, superficial scar with 
repeated ulceration.  The revised Code 7803 requires a 
superficial, unstable scar.  Under the prior Code 7804, as 
mentioned, a 10 percent rating is assigned for superficial 
scars that are tender and painful on objective demonstration.  
Under the current Code 7804, it also requires a superficial 
scar that is painful on examination.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7803 and 7804 (2001 & 2003).

Notes (1) and (2) in the revised versions of these codes 
indicate an unstable scar is one where, for any reason, there 
is frequent loss of the covering of the skin over the scar.  
And a superficial scar is one not associated with underlying 
soft tissue damage.

In addition, under both the former and current versions of 
Code 7805, ratings are assigned for scars based on whether 
they cause limitation of function (motion, etc.) of the part 
affected by the scar.  See 38 C.F.R. § 4.118, Diagnostic Code 
7805 (2001 & 2003).

The only symptom the veteran has involving his surgical scars 
is pain (the "burning sensation"); none of the other 
relevant factors have been objectively shown to suggest he is 
entitled to an even higher rating than is being granted 
in this decision.  And, again, this is true regardless of 
which version of these codes, new or old, is considered.

The veteran also is not shown to be entitled to more than 
separate 10 percent ratings under Codes 7338 and 7804 on any 
other basis, either.  For example, although he has nerve 
entrapment (precipitating his pain), he does not have 
paralysis of his 
ilio-inguinal nerve.  So he cannot receive a higher rating 
under 38 C.F.R. § 4.124a, Code 8530.

The Board also has considered whether the veteran is entitled 
to greater compensation on an extra-schedular basis.  
However, he is not because the record on appeal does not 
suggest this case presents such "an exceptional and unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  There has been no showing by the veteran that 
his hernia residuals result in marked interference with his 
employment (meaning beyond that contemplated by his current 
schedular ratings) or necessitate frequent periods of 
hospitalization.  While he has undergone surgery on 3 
occasions in the past, they occurred several years apart and, 
by and large, most of his treatment has been on an outpatient 
- as opposed to inpatient - basis.  So there are no grounds 
for referring this case to the Director of VA's Compensation 
and Pension Service for extra-schedular consideration.  See, 
e.g., Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

In sum, the medical and other evidence supports separate 10 
percent ratings, but no higher, because above this level the 
preponderance of the evidence is unfavorable.  See 38 C.F.R. 
§ 4.3.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




ORDER

A higher initial 10 percent rating is granted for the 
postoperative residuals of the right inguinal herniorrhaphy, 
subject to the laws and regulations governing the payment of 
VA compensation.

A separate 10 percent rating also is assigned for the 
postoperative surgical scars, also subject to the laws and 
regulations governing the payment of VA compensation.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



